DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  In line 1 of the claim the words “is between” are inserted before “is less than 46 degrees”. This is considered an artifact of drafting and not of any weight in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim is3  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to the angle θ where no such angle has been previously defined such that what is intended to be claimed cannot be ascertained. If claim 3 were to depend upon claim 2 it would likewise be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2015/0340461).
In re claim 1 Wei discloses a semiconductor device, comprising: a first fin (Fig 1, 104, per annotation below) and a second fin each extending from a substrate (118), wherein the first fin and the second fin have a length extending in a first direction; a first metal gate (102) over the first fin and a second metal gate over the second fin, wherein the first metal gate and the second metal gate having a length greater than a width, wherein the length extends in a second direction perpendicular the first direction; a third metal gate over the first fin and a fourth metal gate over the second fin, wherein the third metal gate extends parallel the first metal gate in the first direction and the fourth metal gate extends parallel the second metal gate in the first direction; a dielectric-filled cut region (106, per Fig 3D filled with dielectric 338) extending between the first and second metal gates and between the third and fourth metal gates, wherein the cut region has a first portion between the first and second metal gates, a second portion between the third and fourth metal gates and a third portion interposing the first and second portions (portions numbered with double-headed arrows), and wherein the first portion has a first width and the third portion has a second width, wherein the first width and the second width are measured from a top view (both widths being the same).

    PNG
    media_image1.png
    496
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    651
    media_image2.png
    Greyscale

In re claim 6 Wei discloses that the first portion of the dielectric-filled cut region interfaces a metal of the first metal gate and interfaces a metal of the second metal gate (as seen in Fig 3D the dielectric 338 contacts both ends of the gate (330 & 332).
In re claim 7 the first width is measured from the metal of the first metal gate to the metal of the second metal gate as the dielectric-filled cut region extends between the two, as seen in Fig 3D above.
In re claim 8 Wei discloses that the dielectric-filled cut region has a terminal end (the bottom end) adjacent the second portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, and further in view of Mulfinger et al. (US 9,917,103).
Wei discloses a semiconductor structure according to claim 1 above but does not disclose that the dielectric filled cut region extends downward into a shallow trench isolation feature between the first fin and the second fin.
Mulfinger discloses a dielectric-filled cut region (Fig 15, 148) which extends into the shallow trench isolation feature (134) located between the active regions (108). 

    PNG
    media_image3.png
    329
    324
    media_image3.png
    Greyscale

One of ordinary skill in the art at the time of filing would recognize that extending the dielectric of the cut region into the STI ensures that the gate is completely severed such that shorting does not occur between the two gates which are intended to be isolated. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to extend the dielectric-filled cut region into the shallow trench isolation between the fins (not illustrated in Wei but a common feature of finFETs) as suggested by Mulfinger in order to ensure the complete division of the gates.
Allowable Subject Matter
Claims 2 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose the various structures required by claims 2 and 4 as well as independent claims 9 and 15, Wei being an example of the closest prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896